DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,904,602 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of the instant application and the U.S. Patent are method and device, respectively. Claim 1 of the U.S. Patent additionally include a single enclosure housing the receiver, the selector, and transmitter. However, to modify claim 1 of the instant application with the single enclosure housing the receiver, the selector, and transmitter is obvious to one of ordinary skill in the art in order to reduce resource and power consumption.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-10, 12-17, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazier et al. (US 2009/0201988 A1) in view of Hanamura et al. (US 2005/0271140 A1), and further in view of Ohta et al. (US 7,050,703 B2), Jeffries et al. (US 6,359,862 B1) and Antoun et al. (US 2004/0131340 A1).
Regarding claim 1, Gazier discloses a method for carrying video data from a video source (24 or 44 or 200) via a first packet-based network (12 or 32) to a video display (26 or 48) over a second network (14 or 34) (figs. 1-2, 7 and so on), the first network carrying a first video stream in a data format from the video source and a one or more second video stream having a different bit rate and the data format, translated from the first video stream using a multirater or a transrater (paragraph [0004]-[0005]; [0009]-[0011]; [0013]; [0030]; [0056]; and so on, illustrating receiving video stream from the video source to transrate, translate or convert to the video stream into one or more, second, video streams, to different bit rate, and transmitting the transrated/converted/translated/transcoded video stream(s) to the first network 12 or 32), the method, by a device (42), comprising: receiving the video streams from the first network (figs. 4-
Gazier doesn’t explicitly disclose the one or more second video stream having a lower bit rate, selecting one of the first and the second video stream, transmitting the selected video stream to the second network, wherein the second network is configured to transporting data streams up to a maximum bit rate, and wherein the selecting of video stream comprises selecting the video stream associated with the highest bit rate that is lower from the maximum bit rate.
Hanamura teaches the one or more second video stream having a lower bit rate (e.g. paragraph [0177]; [0180]; [0238]; and so on).
Hanamura doesn’t explicitly teach selecting one of the first and the second video stream, transmitting the selected video stream to the second network, wherein the second network is configured to transporting data streams up to a maximum bit rate, and wherein the selecting of video stream comprises selecting the video stream associated with the highest bit rate that is lower from the maximum bit rate.
Ohta teaches the selector selecting one of the first and the second video stream, the transmitter transmitting the selected video stream to the second network (fig. 1; col. 4, line 63-col. 5, line 6).
Ohta doesn’t teach wherein the second network is configured to transporting data streams up to a maximum bit rate, and wherein the selecting of video stream comprises selecting the video stream associated with the highest bit rate that is lower from the maximum bit rate.
Jeffries wherein the second network is configured to transporting data streams up to a maximum bit rate (col. 2, lines 30-41; col. 3, lines 13-26; and etc.).

Antoun teaches wherein the selecting of video stream comprises selecting the video stream associated with the highest bit rate that is lower from the maximum bit rate (e.g. paragraph [0087]-[0088]; [0097]-[0098]; [0126]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the one or more second video stream having a lower bit rate, selecting one of the first and the second video stream, transmitting the selected video stream to the second network, wherein the second network is configured to transporting data streams up to a maximum bit rate, and wherein the selecting of video stream comprises selecting the video stream associated with the highest bit rate that is lower from the maximum bit rate as taught by Hanamura, Ohta, Jeffries and Antoun into Gazier in order to improve communication quality, to reduce congestion, to minimize overloading, and improve resource utilization.
Regarding claim 2, as applied above Gazier discloses first and second video streams. However, Gazier doesn’t explicitly disclose selecting the second video stream, and reconstructing the first video stream from the second video stream using demultirator. 
Ohta teaches selecting the second video stream, and reconstructing the first video stream from the second video stream using demultirator (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use selecting the second video stream, and reconstructing the first video stream from the second video stream using demultirator as taught by Ohta into Gazier in order to reduce overloading.
Regarding claim 3, as applied above Gazier discloses second video streams. However, Gazier doesn’t explicitly disclose comprising a multiplexer, and wherein the selecting comprises de-multiplexing of the second video stream. 
Ohta teaches comprising a multiplexer, and wherein the selecting comprises de-multiplexing of the second video stream (fig. 1; col. 3, line 55-col. 4, line 45; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use comprising a multiplexer, and wherein the selecting comprises de-multiplexing of the second video stream as taught by Ohta into Gazier in order to reduce overloading.
Regarding claim 5, Gazier further discloses the device includes a single enclosure configured to house a receiver for receiving, a sector for the selecting, and transmitter for the transmitting (figs. 4-5). 
Regarding claim 6, wherein the device consists of, or comprises, a router, a switch, a multiplexer, or a server (paragraph [0003]; [0005]; [0009]-[0011]; [0025]; [0037]; and etc.)
Regarding claim 9, Gazier discloses processor. However, Gazier doesn’t disclose comprising a software stored in a tangible data storage medium, and a processor for executing the software. 
Ohta,teaches comprising a software stored in a tangible data storage medium, and a processor for executing the software (col. 13, lines 4-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use comprising a software stored in a tangible data storage medium, and a processor for executing the software as taught by Ohta into Gazier in order to reduce congestion and overloading.
Regarding claim 10, Gazier disclose the first network is a Metropolitan Area Network (MAN) or a core network, or wherein the first network implements a core layer or an aggregation layer (paragraph [0003]-[0004]; [0011]; [0025]-[0026]). 
Regarding claim 12-13, Gazier further discloses comprising an Ethernet interface for connecting to the first network, wherein the Ethernet interface consists of, comprises, or is compatible with, a Gigabit Ethernet (1 GbE) that is according to, based on, or compatible with, IEEE 802.3-2008 standard (paragraph [0054]; [0056]; [0002]; [0010]; [0027]; [0037]; [0046]). 
Regarding claim 14, Gazier discloses the second network is an access network or implements an access layer (paragraph [0002]-[0004]; [0007]; [0025]; [0027]; [0029]; [0037]; [0043]). 
Regarding claim 15, Gazier discloses the second network uses medium that uses, is based on, or comprises, a twisted wire pair (paragraph [0059]). 
Regarding claim 16, Gazier discloses the second network uses, is based on, or comprises, a point-to-point connection (e.g. fig. 2 and 7). 
Regarding claim 17, Gazier discloses the second network uses, is based on, or comprises, Digital Subscriber Line (xDSL) (304) technology (e.g. fig. 8; paragraph [0056]). 
Regarding claim 21, Gazier further discloses comprising a Digital Subscriber Line Access Multiplexer (DSLAM) (e.g. fig. 7). 
Regarding claim 28, Gazier discloses the first network further carrying a distinct third video stream in the data format having a different bit rate and the data format translated using a multirater or a transrater from the first video stream, and the first device operative for transmitting the third video stream to the first network (figs. 2, 7 and 9).

Hanamura teaches third video stream having a lower bit rate (e.g. paragraph [0177]; [0180]; [0238]; and so on).
Ohta teaches the second device further operative for selecting one out of the first, the second, and the third video stream, and for transmitting the selected video stream to the third device over the second network (e.g. fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use third video stream having a lower bit rate, the second device further operative for selecting one out of the first, the second, and the third video stream, and for transmitting the selected video stream to the third device over the second network as taught by Hanamura and Ohta into Gazier in order to reduce error, congestion, resource utilization and cost.
Claims 4 and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazier in view of Hanamura, Ohta, Jeffries and Antoun, and further in view of Cholas et al. (US 2009/0207866 A1).
Regarding claim 4, the modified system of Gazier discloses the multiplexer. However, the modified system of Gazier discloses doesn’t disclose the multiplexer is a statistical multiplexer, and wherein the selecting comprises statistical de-multiplexing. 
Cholas teaches the multiplexer is a statistical multiplexer, and wherein the selecting comprises statistical de-multiplexing (paragraph [0017]-[0018]; [0043]-[0047]; [0104]; [0135]; [0137]; [0144]; [0148]-[0149]; and etc.).

Regarding claim 22, Gazier discloses channel(s) for transmission (e.g. paragraph [0009]). However, Gazier doesn’t disclose carrying metadata associated with the second video stream, carried as an Out-of-Band (OOB) channel or with the second video stream. 
Cholas teaches carrying metadata associated with the second video stream, carried as an Out-of-Band (OOB) channel or with the second video stream (paragraph [0179]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use carrying metadata associated with the second video stream, carried as an Out-of-Band (OOB) channel or with the second video stream as taught by Cholas into Gazier in order to secure the video stream transmission.
Regarding claim 23, as applied above, Gazier discloses the second video stream. However, Gazier doesn’t disclose operative for receiving the metadata from the first network and for handling the second video stream responsive to the metadata. 
Cholas teaches operative for receiving the metadata from the first network and for handling the second video stream responsive to the metadata (fig. 1b). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use operative for receiving the metadata from the first network and for handling the second video stream responsive to the metadata as taught by Cholas into Gazier in order to preserve the video stream for use in the future.

Regarding claim 24, as applied above Gazier discloses the second video stream. Gazier doesn’t disclose the metadata comprises a video quality level indicator, a consumed bandwidth, a visual noise, spurious edges, a localized motion distortion, Image Structural Similarities (SSIM), Peak-Signal-to-Noise-Ratio (PSNR), a Group of Pictures (GOP) parameter, statistics on moving vectors, macroblock types, or density, relating to the second video stream. 
Cholas teaches the metadata comprises a video quality level indicator, a consumed bandwidth, a visual noise, spurious edges, a localized motion distortion, Image Structural Similarities (SSIM), Peak-Signal-to-Noise-Ratio (PSNR), a Group of Pictures (GOP) parameter, statistics on moving vectors, macroblock types, or density, relating to the second video stream (paragraph [0154]; [0179]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the metadata comprises a video quality level indicator, a consumed bandwidth, a visual noise, spurious edges, a localized motion distortion, Image Structural Similarities (SSIM), Peak-Signal-to-Noise-Ratio (PSNR), a Group of Pictures (GOP) parameter, statistics on moving vectors, macroblock types, or density, relating to the second video stream as taught by Cholas into Gazier in order to reduce video stream lose and to improve preserving the stream for re-use.
Regarding claim 25, Gazier discloses the first and the second video streams. Gazier doesn’t disclose operative to receive the metadata via the first network, and wherein the selecting one of the first and the second video stream is responsive to the received metadata. 
Cholas teaches operative to receive the metadata via the first network, and wherein the selecting one of the first and the second video stream is responsive to the received metadata (paragraph [0145]; [0053]-[0054]; [0150]).

Regarding claim 26, Gazier discloses video stream. Gazier doesn’t disclose the metadata is indicated by a Packet Identifier (PID). 
Cholas teaches the metadata is indicated by a Packet Identifier (PID) (paragraph [0034]-[0035]; [0136]; [0144]; [0170]; [0154]; [0179]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the metadata is indicated by a Packet Identifier (PID) as taught by Cholas into Gazier in order to secure the video stream transmission and easily decode the stream.
Regarding claim 27, Gazier discloses video stream. Gazier doesn’t disclose the metadata comprises the minimum required bandwidth for properly carrying each of the first and second video streams. 
Cholas teaches the metadata comprises the minimum required bandwidth for properly carrying each of the first and second video streams (paragraph [0007]; [0016]; [0025]; [0154]; [0025]; [0133]; [0152]; [0167]; [0179]; [0184]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the metadata comprises the minimum required bandwidth for properly carrying each of the first and second video streams as taught by Cholas into Gazier in order to improve utilization of bandwidth and/or to reduce wasting bandwidth.
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazier in view of Hanamura, Ohta, Jeffries and Antoun, and further in view of Rodriguez et al. (US 8,958,486 B2).
Regarding claim 7-8, as applied above, the modified system of Gazier further discloses comprises: a selector and transmitter and selection of the video stream. 
The modified system of Gazier doesn’t disclose comprising a sequencer coupled between the selector and the transmitter for forming a unicast data stream that comprises the selected video stream, and comprising a cache coupled for buffering the unicast data stream between the sequencer and the transmitter.
Rodriguez teaches comprising a sequencer coupled between the selector and the transmitter for forming a unicast data stream that comprises the selected video stream, and comprising a cache coupled for buffering the unicast data stream between the sequencer and the transmitter (col. 6, line 34-col. 7, line 12; col. 12, lines 24-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a comprising a sequencer coupled between the selector and the transmitter for forming a unicast data stream that comprises the selected video stream, and comprising a cache coupled for buffering the unicast data stream between the sequencer and the transmitter as taught by Rodriguez into the modified system of Gazier in order to reduce error and to improve quality of service.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazier in view of Hanamura, Ohta, Jeffries and Antoun, and further in view of Riedl (US 2009/0046873 A1).
Regarding claim 10, as applied above, the modified system of Gazier discloses the first network uses a medium. However, the modified system of Gazier doesn’t disclose the medium that is based on, comprises, or uses, an optical fiber. 
Riedl disclose the medium that is based on, comprises, or uses, an optical fiber (paragraph [0052]).
Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date of the invention use to the medium that is based on, comprises, or uses, an optical fiber as taught by Riedl into the modified system of Gazier in order to improve synchronize and rate of communication.
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazier in view of Hanamura, Ohta, Jeffries and Antoun, and further in view of Trojer (US 2010/0017836 A1).
Regarding claim 18-19, as applied above, the modified system of Gazier discloses the second network. However, the modified system of Gazier discloses the second network doesn’t expressly disclose the second network uses, is based on, or comprises, Asymmetric Digital Subscriber Line (ADSL) technology, wherein the second network uses, is based on, or comprises, ADSL2 or ADSL2+ technology. 
Trojer teaches the second network uses, is based on, or comprises, Asymmetric Digital Subscriber Line (ADSL) technology, wherein the second network uses, is based on, or comprises, ADSL2 or ADSL2+ technology (paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the invention to use the second network uses, is based on, or comprises, Asymmetric Digital Subscriber Line (ADSL) technology, wherein the second network uses, is .
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazier in view of Hanamura, Ohta, Jeffries, Antoun and Trojer, and further in view of Flowers et al. (US 2010/0142601 A1).
Regarding claim 18, as applied above, the modified system of Gazier discloses the ADSL2 or ADSL2+ technology. However, the modified system of Gazier doesn’t disclose the ADSL2 or ADSL2+ technology consists of, is based on, is compatible with, or comprises, ITU-T G.992.5 standard. 
Flowers teaches the ADSL2 or ADSL2+ technology consists of, is based on, is compatible with, or comprises, ITU-T G.992.5 standard (e.g. paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the invention to use the ADSL2 or ADSL2+ technology consists of, is based on, is compatible with, or comprises, ITU-T G.992.5 standard as taught by Flowers into the modified system of Gazier in order to minimize communication failure and/or interruption.
Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461